United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   _____________

                                   No. 97-3458WA
                                   _____________

Richard Stephenson Jarrett,            *
                                       *
                   Appellant,          *
                                       * Appeal from the United States
       v.                              * District Court for the Western
                                       * District of Arkansas.
Charles Kelly; Stephen Cox; Brian      *
Fuller; Brandon McCaslin; Gary         *      [UNPUBLISHED]
Grimes; Jim Rush,                      *
                                       *
                   Appellees.          *
                                 _____________

                            Submitted: April 30, 1998
                                Filed: May 5, 1998
                                 _____________

Before FAGG, BEAM, and HANSEN, Circuit Judges.
                          _____________

PER CURIAM.

       Richard Stephenson Jarrett appeals the district court's denial of Jarrett's motion
for a new trial in his civil rights suit. Having carefully reviewed the record and the
parties' briefs, we conclude the district court did not abuse its discretion. See
McKnight ex rel. Ludwig v. Johnson Controls, Inc., 36 F.3d 1396, 1400 (8th Cir. 1994)
(standard of review). We affirm the district court. See 8th Cir. R. 47B.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-